     Case 2:18-cv-01631-JAM-EFB Document 46 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:18-cv-1631-JAM-EFB PS
12                       Petitioner,
13              v.                                     ORDER
14    BRIAN TORRANCE,
15                       Respondent.
16

17          On April 22, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. Respondent filed objections on July 6,

20   2020, and petitioner filed a response to the objections on July 21, 2020. Both filings were

21   considered by the undersigned. 1

22          This court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the court

26
            1
27           Within his objections, respondent requests he be appointed counsel. ECF No. 44 at 16-
     26. Because he has failed to demonstrate that appointing counsel is appropriate, that request is
28   denied.
     Case 2:18-cv-01631-JAM-EFB Document 46 Filed 07/29/20 Page 2 of 2

 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United
 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 4          The court has reviewed the applicable legal standards and, good cause appearing,
 5   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 6   Accordingly, IT IS ORDERED that:
 7          1. The proposed Findings and Recommendations filed April 22, 2020, are adopted;
 8          2. Respondent’s motion to dismiss this case (ECF No. 34) is denied; and
 9          3. Plaintiff’s request for appointment of counsel (ECF No. 44 at 16-26) is denied.
10
     DATED: July 29, 2020
11
                                                 /s/ John A. Mendez____________             _____
12

13                                               UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
